PER CURIAM.
It appearing that the appellant, having been convicted under two counts of an indictment charging robbery of money of the United States consisting of money-order and postal funds in violation of § 320, Title 18 U.S.C.A., the second of the two counts charging that in effecting such robbery he put the life of the person in charge in jeopardy by the use of a revolver; and the sole basis for the appeal, as presented in brief and argument, being that the court was in error in assuming the 25 year sentence imposed under the second count to be mandatory, and to limit its discretion in imposing a lesser sentence, and that the court was in error in assuming that in view of the mandatory language of the statutes it was without power to suspend or invoke its powers of probation; and it being the view of the court that the language of the statute is clear and unambiguous, that it provides in plain terms for the imposition of a 25 year sentence under the facts of the present case, and that the court was under no misapprehension as to its powers to suspend the sentence or to admit the defendant to probation, and that there was no abuse of discretion by the court in the imposition of the sentence:
It is ordered that the judgment and sentence below be and they are hereby affirmed.